UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7121



KEENAN KESTER COFIELD,

                                           Petitioner - Appellant,

          versus


FEDERAL BUREAU OF PRISONS; THE UNITED STATES
ATTORNEY GENERAL; UNITED STATES MARSHALS
SERVICE,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:06-cv-00697-CCB)


Submitted: September 26, 2006               Decided: October 3, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keenan Kester Cofield, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Keenan     Kester    Cofield   seeks    to    attack   his    federal

sentence under 28 U.S.C. § 2241 (2000).                    The district court

dismissed the § 2241 petition without prejudice, because Cofield

was not in federal custody at the time he filed the petition.

Cofield appeals from the district court’s subsequent order denying

his motion to supplement, amend, or reconsider the denial of his

§   2241   petition.      We    have   reviewed    the    record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.            Cofield v. Fed. Bureau of Prisons, No.

1:06-cv-00697-CCB (D. Md. June 14, 2006).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                         AFFIRMED




                                       - 2 -